internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a plr-103054-99 date date legend taxpayer company dear this responds to your letter dated date requesting a ruling concerning the application of sec_61 and sec_170 of the internal_revenue_code issue sec_1 are the rebates paid pursuant to the coupon program described below includible in the taxpayer’s gross_income are the payments to charity pursuant to the coupon program charitable_contributions under sec_170 conclusions the rebates are not includible in the taxpayer’s gross_income the payments to charity are charitable_contributions deductible to the extent otherwise provided by sec_170 plr-103054-99 facts company is sponsoring a coupon program under this program holders of company cards are issued manufacturer’s coupons redeemable at local supermarkets and other retail establishments upon the purchase of specified items there is no charge to cardholders wishing to participate in the program when individuals apply for a company card they are asked to designate whether they would like all or a portion of the face value of the coupon to be redeemed at the point of sale or collected by company and paid to a charity described in sec_170 cardholders designate the portion if any to be redeemed at point of sale and the portion if any to be paid to charity cardholders may change this designation at any time upon written notice to company taxpayer a company cardholder designates that percent of her coupon discounts are to be collected by company and paid to a charity described in sec_170 company collects the coupons from the retailers and presents them to the manufacturer for payment upon receipt of payment from the manufacturer company sends the face value of the coupons to the charity company provides the charity with a quarterly record of the dates and amounts paid to charity on behalf of taxpayer together with her name and address law sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived sec_170 of the code allows with certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 sec_1_170a-1 of the income_tax regulations provides that a charitable_contribution is ordinarily made at the time delivery is effected the delivery or mailing of a check that subsequently clears in due course constitutes an effective contribution on the date of delivery or mailing sec_170 of the code provides that no deduction is allowed under sec_170 for a contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by a charitable_organization sec_170 sets forth the information that must be included in the contemporaneous written acknowledgment revrul_85_184 1985_2_cb_84 concludes that a utility company’s customers are entitled to deductions for charitable_contributions under sec_170 for payments to the company in excess of their monthly bills for a program designed to help elderly and handicapped persons meet their emergency energy-related needs as the utility plr-103054-99 company was acting as the agent for the charity revrul_85_184 holds that the deduction is allowed in the taxable_year that the payment is made to the utility company revrul_76_96 1976_1_cb_23 holds that rebates paid_by an automobile manufacturer to qualifying retail customers who purchase new automobiles are not includible in the gross_income of the customers analysis issue a rebate received from the party to whom the buyer directly or indirectly paid the purchase_price for an item is a reduction in the purchase_price of the item it is not an accession to wealth and is not includible in the buyer’s gross_income see revrul_76_96 1976_1_cb_23 revrul_84_41 1984_1_cb_130 company’s coupon program involves the purchase of products that are subject_to a manufacturer’s rebate under the facts presented taxpayer elects to donate the amount of the rebate to a pre-selected charity the fact that taxpayer could have opted to receive the rebate at the point of sale indicates that she is the recipient of the rebate for tax purposes even though the amount of the rebate is paid to charity however pursuant to revrul_76_96 and revrul_84_41 the rebates are not includible in her gross_income issue a charitable_contribution must be made voluntarily and with donative_intent u s v american bar endowment 477_us_105 in american bar endowment a membership_organization maintained a group_insurance program for its members every year a portion of the insurance premiums_paid by members were refunded the organization as a condition of participating in the insurance program members were required to assign refunds from their premiums to the organization the organization used these refunds to fund charitable grants members participating in the group_insurance program claimed charitable deductions under sec_170 for their pro_rata shares of the refund amounts that funded charitable activities the supreme court disallowed these deductions concluding that they were not voluntary the court suggested that it would have reached a different result if the organization were abe to give each member a choice between retaining his pro-rata share of dividends or assigning them to charity u s pincite in the present case taxpayer has such a choice she will have the opportunity to receive her coupon rebates at the point of sale this element of choice distinguishes plr-103054-99 the company coupon program from the group_insurance program at issue in american bar endowment where those who wished to participate in the group_insurance program could not decline to have their premium refunds transferred to a charitable_organization the opportunity to decide whether payments will be made to charity renders the payments voluntary revrul_85_184 indicates that a charitable_contribution paid to an agent of a charitable_organization is deductible when the payment is made to the agent in this case however company does not serve as the agent for the donee charity rather company is authorized to act on taxpayer’s behalf with respect to the rebated funds there is no delivery of a charitable_contribution when company receives rebate amounts as designated by taxpayer rather delivery occurs when company transfers the rebates to the charity taxpayer therefore will be entitled to treat as charitable_contributions the rebates paid to the charity on her behalf within the taxable_year sec_170 of the code provides that no deduction will be allowed for a charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution the requirements for the contemporaneous written acknowledgment are set forth in sec_170 this provision was enacted in the omnibus budget reconciliation bill of and the conference_report to this bill indicates that for purposes of this substantiation requirement separate payments will be treated as separate contributions and will not be aggregated for purposes of applying the dollar_figure threshold see h_r conf_rep no 103d cong 1st sess n under sec_170 if company makes a lump-sum transfer to charity of dollar_figure or more on behalf of taxpayer she will have to substantiate the contribution by means of a contemporaneous written acknowledgment from the charity that meets the requirements of sec_170 taxpayer has represented that company intends to supply the charity with the amount of her rebates paid to charity along with her name and address with this information the charity will be able to provide the substantiation required by sec_170 accordingly taxpayer will be entitled to a charitable_contribution_deduction for the rebates paid to charity on her behalf subject_to the limitations and requirements of sec_170 plr-103054-99 this ruling is directed only to taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent assistant chief_counsel income_tax accounting by karin g gross senior technician reviewer branch enclosure copy for sec_6110 purposes
